Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 18 November 2020.  In virtue of this communication, claims 1-23 are currently presented in the instant application.  Presently, claims 1-8, 10-15, and 17-23 have been amended.

Response to Arguments
Applicant’s arguments, filed 11/18/2020, with respect to the claim objections and the 101 and 112 rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
However, the amendments 112 rejections regarding claims 18-19 are unpersuasive.

Applicant's arguments with regards to the drawing objections and 102 rejections have been fully considered but they are not persuasive.
With respect to the drawing objections, no new drawings have been submitted, so will be maintained.

Applicant’s arguments regarding Serbu are unpersuasive as “Nothing in Serbu is like the present invention or its claims” is an insufficient argument against the rejections 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of all claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 8 and 20, while the egregious uncertainty has been addressed, by not directly tying each sensor type to their respective information, there is still clarity issues on how an acceleration sensor senses temperature, for example.  Furthermore, the sensors and information do not have a 1:1 ratio as there are two examples for the infrared sensor.

Regarding claims 18 and 19, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” (2173.05(p)).
Furthermore, regarding claim 19, the use of data logger or a roll or a wheel with the method of claim 18 also makes it unclear if the claim is an independent or dependent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serbu (cited in the previous Office Action).
With respect to claim 1, Serbu discloses a roll or wheel (wheel), wherein the roll or the wheel is provided with 
(i) a stiff, substantially cylindrical roll core or wheel core that is provided at its lateral surface with a surface that is subject to wear (wheel 26 in the center of tire 24; surface is inherently subject to wear; [0015] and figures); 
(ii) a data logger applied to said roll core or said wheel core or said surface (multiple references working together, vehicle controller 23 which contains multiple pressure sensor system 28 of each wheel comprising wheel sensor 52, which determines pressure and/or temperature; [0015], [0020]-[0021]), 
the data logger provided with:
(a) a sensor for monitoring information with respect to the operation of said roll or said wheel or said surface (pressure and/or temperature of wheel; [0015]),
(b) a processor for processing said information, (c) tangible non-volatile memory for storing said information (e) program data stored in said memory for driving said processor (vehicle controller 23 may include one or more computer having processor 56 memory 58, that can contain any computer-code resident; [0022]) 
 (d) a wireless network interface for sending and receiving data comprising said information (the vehicle controller 23 is in wireless communication with each of the pressure systems 28; [0023]), 
and (g) a battery or equivalent energy source for feeding (a) and/or (b) and/or (c) and/or (d) and/or (f) (energy storage device 48; [0017]-[0018]), 
wherein said data comprise roll and or wheel related data, such as e.g. a unique serial number and/or dimensions for identification of the roll or the wheel (pressure and/or temperature; alternatively it would be obvious that the individual wheel would be recognized in the four or more wheeled system to distinguish which wheel is at low pressure in the overall system).
Serbu does not explicitly disclose (f) an indicator for displaying a part of said data, such as e.g. a LED indicator or an audio source.  However, Serbu discloses that the vehicle controller 23 may transmit a message M to alert an operator of the vehicle 20 that the pressure within the reservoir 40 is too low ([0024]).  Examiner is taking official notice that the low tire pressure light/LED, common to automobiles would be an obvious way to transmit the message M to the operator.

With respect to claim 2, Serbu further discloses a wheel wherein the wheel relates to an industrial wheel for use in an industrial installation (“industrial” has no definitive meaning and a car would qualify as “for use” is merely an intended use of the wheel and does not impart any functional limitations on the wheel).

With respect to claim 3, Serbu further discloses a wheel wherein the wheel is adapted for functioning without a drive (a wheel is a wheel whether it is attached to a drive or not).

With respect to claim 4, Serbu further discloses a wheel wherein the wheel is adapted for functioning with a drive (a wheel is a wheel whether it is attached to a drive or not).

With respect to claim 5, Serbu further discloses a wheel wherein the wheel is provided with an axle, wherein said data logger is positioned on said axle (the wheel is positioned on the axle, the data logger is positioned on the wheel, in the broadest reasonable interpretation of “positioned on” which does not imply a direct connection).

With respect to claim 8, Serbu further discloses a wheel wherein said sensor comprises an accelerometer, a pressure sensor, a temperature sensor, a movement sensor, an infrared sensor, or a positioning sensor, and said information comprises the rotation speed, pressure, temperature, movement, an infrared signal, infrared radiation or the geographical positioning of the wheel (pressure and/or temperature; [0015]).

With respect to claim 9, Serbu does not explicitly discloses a wheel wherein said sending and receiving of information comprises an encryption of said data.
Examiner is taking official notice that encryption of wireless data for privacy reasons or common wireless transmission standards would have been obvious to one of ordinary skill in the art to incorporate.

With respect to claim 10, Serbu further discloses a wheel wherein said wireless network interface of the data logger for sending and receiving is adapted for sending and receiving via a wireless network protocol that is adapted for sending over a short distance, Bluetooth, Wi-Fi, or NFC (the wireless transmission described in [0023] inherently requires being adapted for sending and receiving via a wireless network protocol for sending over a short distance as the distance from the pressure sensor to the vehicle controller can be considered “short”).

With respect to claim 11, Serbu further discloses a wheel wherein said wireless network interface for sending and receiving via a first wireless network protocol is adapted for feeding said data logger wirelessly, if said battery or equivalent energy source is exhausted, via a second wireless network protocol adapted for feeding wirelessly over a short distance, that is equal to the first wireless network protocol (this claim in the plain reading merely requires that in the full and low battery state the wireless transmission is identical; there is no indication that the wireless transmission changes in Serbu, and therefore qualifies).

With respect to claim 12, Serbu further discloses a wheel wherein said data also comprises an instruction for the data logger with respect to the monitoring and/or processing and/or storage of said information, wherein the instruction comprises a setting parameter (there inherently is required a setting parameter to have an alert be generated when a pressure/temperature reaches the alert levels).

With respect to claim 13, Serbu does not explicitly disclose a wheel wherein the wheel core is made of metal, aluminum, stainless steel, carbon fiber, optic fiber, synthetic material, or steel (metal as described in [0055]; Examiner also takes Official Notice that making car wheels out of aluminum and steel is exceedingly well-known in the art).

With respect to claim 14, Serbu further discloses a wheel wherein the wheel is adapted to an operation temperature between -40 to 85 degrees Celsius (Serbu is directed to a car tire, which clearly operates between these temperatures).

With respect to claim 15, Serbu further discloses a wheel wherein the wheel is adapted to a circumferential speed between 0 and 80 km/h in a direction tangential to the wheel, or adapted to a winding frequency and/or revolution frequency between 0 and 40 Hz (car tires clearly operate between 0 and 80 km/h).

With respect to claim 16, Serbu does not explicitly disclose a wheel wherein said battery of equivalent energy source allows a life time of at least one year.
However, this would have been obvious to one of ordinary skill in the art, as the lifetime of a car tire is generally longer than at least one year, and the sensor failing during the lifetime of the tire because of a battery failure would be exceedingly undesirable.

With respect to claim 20, see rejections of the claims 1, 8-12, and 14-16 above.

With respect to claim 21, Serbu further discloses a wheel wherein the wheel is in a transport means (car wheel).

With respect to claim 22, Serbu further discloses a wheel in an industrial installation (industrial installation has no defined meaning and a car can be considered to meet it during the installation of the wheel to the car, for example).

With respect to claim 23, Serbu further discloses a wheel in a means of transport (car wheel).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serbu as applied to claim 1 and 5 above, and further in view of Chen (Publication No.: US 2014/0331759 A1), and Lundqvist (Publication No.: US 2014/0043154 A1), Fisher (Publication No.: US 2010/0033007 A1), Locatelli (Publication No.: US 2004/018/7568 A1), and/or MacKness (Publication No.: US 2004/0075022 A1).
With respect to claims 6 and 7, Serbu does not disclose a wheel wherein said data logger is at least partially countersunk on said core or said surface (claim 6) or said axle (claim 7).
Chen teaches arranging the pressure sensor on a tire in a countersunk mounting hole ([0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel of Serbu to countersink the pressure sensors as a known method of mounting a device to a surface as taught by Chen to reduce the overall size of the device.
The combination of Serbu and Chen does not disclose countersinking the pressure sensor on the axle.
Lundgvist (claim 1), Fisher ([0002]), Locatelli (abstract), and MacKness ([0003]) all teach placing either control sensors (such as in MacKness) or pressure sensors (remaining) on the axle of the wheel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel of Serbu by either adding additional sensors to the wheel sensor system of Serbu arranged on the axle as taught by the references, or to place the control sensor of Serbu on the axle as taught in particularly in MacKness, as a rearrangement of parts/additional sensors for additional information.  It would have therefore been obvious to countersink these replaced/additional sensors as taught by Chen above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over common knowledge in view of Serbu.
With respect to claim 17, the phrase “for exchanging data with a data logger of a roll or wheel of claim 1” is an intended use and merely requires the remaining limitations be capable of doing so.
The initial limitations, a display device provided with a device processor, tangible non-volatile device memory, wireless network interface, monitor or printing unit for displaying/printing, and program data all pertain to a common computer system.
The final limitations again require the display device to be “adapted for” exporting information to a file, the data comprises an instruction for the data logger with respect to the monitoring, processing, or storage of said infuriation, wherein the instruction comprises a setting parameter.  Serbu states that the vehicle controller “the vehicle controller 23 may be configured to employ any of a number of computer operating systems and generally include computer-executable instructions, where the instructions may be executable by one or more computers. Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of well-known programming languages and/or technologies, including, without limitation, and either alone or in combination, Java.TM., C, C++, Visual Basic, Java Script, Perl, etc.” (emphasis examiners).
It would have been obvious that a standard computer system with a printer and monitor would be able to be used to create the programs used in Serbu using the known programming languages as discussed in Serbu.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/10/2021